Title: To George Washington from Landon Carter, 7 May 1778
From: Carter, Landon
To: Washington, George


                    
                        My dear General
                        Sabine Hall [Va.] May 7. 1778
                    
                    I have often set down to entertain Mine and my Countrys fri⟨ends⟩ with what should come upermost, by some of these slow movers, tho’ charming officers, rather than not entitle my self to an enquiry how he does; an inquiry which heaven seems to demand of All America, as out of respect to her chosen servant inspired to redeem her from an Approaching Slavery; but an old Companion set—I call age, loaded with infirmity, has as often given a negative to every endeavour, by the most trembling nerves imaginable ⟨on⟩ a Pen. However such is my esteem for you, that I cannot refrain the attempt tho’ it should puzzle you to read me; and altho I wrote by Colo. R.H. Lee returning to congress last month; especially as that letter may be still on its Journey, by means of his brother Colo. Tom’s death; who poor Gentleman fell by the modes of his own Charitable humanity, convincing or rather deceiving him, through inflammatory fevers, whether of the infectious or of the eruptive kind or not, ought to be treated in the cold way: So that a Peripneumony endest his days, with every door and window opend upon him, in cold damp weather. It has not been so with me. He inoculated his hundreds witho. a single loss. And I thank my God I have had my hundreds as well as myself in the Peripneumonic Stile, with the same success; for at the same time I was condemning too cold a regimen, I never could admit of too hot a one; for with me it seem’d equal, to burn a patient to death, as it must be to freeze him out of the world.
                    I lately saw an exhibition of the Chief commander of our enimys army, under the hands of his Secretary McKensie; and can venture to assert it to be the same, which Lord Howe brot over; an ⟨un⟩declaratory bill, exactly similar to what passd at the repeal of the Stamp act. That while inexpediency made it necessary to repeal the Stamp act, The declaratory bill should foreclose our rights to have it repealed; and confirm the despotic Supremacy over us in Parliament. And we see how soon that Sugar plum in the repeal, dissolvd into all the bitterness of Slavery; for they not only continued to tax agst the constitution, but  to oppress us with Squadrons and Armies, Joind with all the military hardships of an excruciating Gage. Just so this playcard now publishd, was evidently intended. At first they were to attempt to fun us into asking Pardon, with an unconditional Submission; and if that should not deceive us into a Stupid compliance; then they were to try (if they found us disposd to resist their arbitary designs) to annihilate and destroy us according to our resolutions to defend our freedom; and if that should not succeed; this Paper was to offer us, not so much as what we constantly Petitiond for (to be as we were in 63) for then no Parliamentary declaration of their Supremacy ever appeard. But now after all the injuries sustaind, in every distructive manner imaginable, we are to be indulged with a temporary Power of taxing our Selves; and no doubt as soon as they can recover from their most evident decline; Should we be lulld in the cradles of a most treacherous offer of Peace, and have quite lost the sweets of an approaching establishmt of our own real one, Supported by our own resolutions, out comes some Parliamentary edict, by their despotic bribery to reduce us to an Unconditional Slavery. A Gall so Evidently out of the channels of Justice, that I cannot help saying with the Reverend Dr Coombes, that it must be high treason against Posterity, to be otherwise affected by it, than with the Utmost contempt of that, and every thing so abandonned as it certainly is, to the vilest chicanery that ever was attempted to be ⟨illegible⟩ on a human creature. In short old as I am, & infirm to boot, If I knew the way to hell, I would hobble out to throw ⟨the monster⟩ of an American in that ⟨illegible⟩ if I could do it; be he even of Congress or not. I mention that body, because I have heard that Willings Partner & Agent, has been secretly Preparing to lead on this confusion in Sentiment amongst the Members of that board: God knows how true it may be; but all things are to be suspected from any great adept in Mercantile Arts; and it is one of that sort that I mean. Where Gain is the deity worshipd, All hell are engagd to promote and reward the adoration—Again I hear from the Southward, tho whilst I relate it, I am inclin’d to suspect the truth of it; and only tell it, as a tacit confirmation of what my own reason makes consistant, that this report, and this exhibition exactly square with the evident difficulty they are under to send over any more recruits, that can be of any consequence against now a well Provd American army. They who wanted to Crush us with blood, theft, and murder, would not now be for withdrawing their intentions, were they not convinc’d, that their utmost efforts would be in vain. The report is then “A Vote has passd in Parliamt, to make peace with America on any terms even allowing her independency; Provided America will cede her trade to them alone.” It seems Chatham said their Squadrons could confine that trade to Britain alone; and Shelburne was convinc’d  that the Americans would be willing to have the act of navigation revivd upon them. As to Chatham let him say what he will, ever so inconsistant, his argument shews the Peace he means, is no Peace at all; for if our trade is to be interrupted with other states, will not our trade wth them pay the expences of these obstructing squadrons, by the duties laid on what we import to them, and they export to us? May I not then ask that good man, Whether there is not full as much Justice in the origination of this american War, as there can be in a peace so attended? Justice can not be confind to the constitution, of a particular State, alone; because right and wrong are constitutional, and anticonstitutional to the whole race of mankind. As to Shelburne. I hope he did not get his conjecture from America; other wise it is very foolish indeed; for what sort of a p⟨eace⟩ can that be, under a confind trade? No, No, as we have so nobly and so successfully resisted our Slavery, let us not affront the hand of heaven, which must have assisted in Supporting our Justice, by any folly on our side of the kind. A commercial treaty as with other nations, or no treaty at all. Such ⟨Creatures are⟩ not to be trusted with any implied conclusions—As to your ⟨illegible⟩ army; tho’ I hear a great deal, I believe nothing, either as to its numbers, or its smallness. A femail Politician Madam tayloe by name, sometimes tells me it is but 4000, sometimes 8000 strong; and Howes full 20,000, and this from Undoubted Authority. Madam I said, Why then does not ⟨illegible⟩ arise to kill and eat Washington up. Indeed with a son in Law a Tory R. ⟨Worm⟩ley junr, and a brother in law R. Corbin a grand one, Joind with her ⟨immediately⟩, makes & changes her, just as their letters get to hand; ⟨to say⟩ nothing of the hasty fears of Congress also—This letter comes by one Robert Faunteleroy a Lieut. in your Army. He went into it with a Patriotic as well as a youthful Zeal, nothing attachd to gain; therefore I hope he must have behavd well; and that he injoys the Countenance of his dear General as well as of those who immediately command him, which I really ⟨Shd⟩ be glad to hear, for I know his ⟨relation⟩ is equally anxious with others. Now my dear General, let me suppose I have tired you, And Conclude Your devoted well wisher & most Obedient Servant & friend
                    
                        Landon Carter Anno ⟨illegible⟩ 69.
                    
                